EXAMINER'S COMMENT
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered. Claims 1-15 and 18-22 are pending.
 Response to Arguments
Applicant’s arguments filed 02/22/2022 with respect to amended claim 1 have been fully considered and are persuasive. Examiner agrees Heneveld fails to disclose the entraining section is moveable around a longitudinal axis of one jaw of the jaw sections. Therefore, the 102(a)(1) rejection of claims 1-18 and 15-20 by Heneveld has been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with George Coury on 03/22/2021.
The application has been amended as follows: 
	Claim 3 (line 1): “The device according to claim [[1]] 2”
Claim 11 (line 3): “abutment section 
Claim 12 (line 2): “on the first free end 
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-15 and 18-22 are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior art fails to disclose or suggest, in combination with other limitations recited in the claims, first and second needle elements, the second needle element configured to be actuated separately from the first needle element, and the second needle element has an entraining section moveable around a longitudinal axis of one jaw of the jaw sections to perform a pivoting and/or curved motion that entrains the second thread end.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062.  The examiner can normally be reached on M-Th 4:30 AM - 3:00 PM (ET).
Examiner interviews are available via telephone. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        March 22, 2022